No opinion. Order reversed absolutely so far as it strikes from the bill of costs the item of $40 for depositions of witnesses. Order reversed so far as it confirms the clerk’s taxation in respect to objections 22 and 23 set out in Mr. Slayton’s affidavit, and clerk directed' to retax the mileage at 12a miles. Order reversed so far as it affirms the clerk’s taxation in respect to objections 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 24, 25, 26, 27, 28, 29, and 30, and. a retaxation of these items ordered to be made by the clerk, who shall allow but 50 cents a day for the attendance of each witness, and the mileage but once for the trial; and he shall not allow the fees for any witness who was not sworn, except upon an additional affidavit showing what the witness was expected to prove or disprove, and why he was not called to the stand. The defendant to have $10 costs, and disbursements of this appeal. All concur, except PRATT, J., not sitting.